Citation Nr: 1039911	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-08 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Osborne Eugene Powell, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to September 
1959.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2007 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).   The Veteran testified at a Board 
hearing in February 2009.  The Board denied this issue in an 
April 2009 decision, and the Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Veteran's representative and the VA Office of General Counsel 
filed a Joint Motion for Remand (JMR), which was granted in an 
April 2010 Order by the Court.  

In October 2010, a motion was granted to advance the Veteran's 
appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2010).

In issuing the following decision on the merits, the Board 
recognizes the general principle that neither an appellant nor VA 
has the authority to modify an order of the Court without leave 
of the Court.  See generally Winn v. Brown, 8 Vet.App. 510, 514 
(1996); Harris v. Brown, 7 Vet.App. 547 (1995).  However, the 
Board believes that the present case is distinguishable in that 
the purpose of the JMR granted by the Court was to afford the 
Veteran another examination with medical opinion.  During the 
course of the appeal before the Court, the tinnitus issue 
previously referred back to the RO for development and 
adjudication resulted in a VA examination with opinion which 
effectively serves the purpose intended by the JMR as to the 
hearing loss issue currently on appeal.  At any rate, in view of 
the following determination on the hearing loss issue, there is 
no prejudice to the Veteran as the full benefit being sought on 
appeal (service connection for bilateral hearing loss) is being 
granted. 


FINDING OF FACT

Bilateral hearing loss disability manifested during the Veteran's 
active duty service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred during the 
Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal involves a claim of service connection for bilateral 
hearing loss disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of the 
nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to his 
claim.  The laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  Instead, as noted by the United States Court of Appeals 
for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385....For example, if the record shows (a) 
acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury 
in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The evidence of record reflects that the Veteran served in the 
Army as a machine gunner.  He has reported that he was 
consistently exposed to gunfire and other weapon fire during 
service.  He also has indicated that he had problems with his 
ears during service and would go to the infirmary where his ears 
were cleaned out.  

On examination performed for induction purposes in June 1957, the 
Veteran's ears were clinically evaluated as normal.  Audiometric 
testing was not performed; however, the Veteran received a 15/15 
on the whispered voice test for both ears.  An examination 
performed for separation purposes in June 1959 reflects that 
audiometric testing was not performed, but his hearing acuity was 
measured as 15/15 on both whispered and spoken voice testing.  
Such test results were indicative of normal hearing.  Again, the 
ears were clinically evaluated as normal.  The examination report 
reflects no complaints with regard to hearing loss.  On a Report 
of Medical History completed by the Veteran in June 1959 for 
separation purposes, he checked the 'Yes' box for 'ear, nose or 
throat trouble' but the Veteran or examining physician did not 
provide any elaboration or findings.  The Board notes that 
service treatment records do reflect complaints related to the 
nose, head, and flu like symptoms, but do not reflect any 
complaints related to the ears or hearing loss.  

After service, a January 1978 VA outpatient treatment record 
reflects complaints of an earache and drainage of the left ear.  
The diagnosis was chronic otitis media and the Veteran was 
referred to the ear, nose, and throat clinic.  A February 1978 VA 
treatment record reflects a provisional diagnosis of left otitis 
externa.  In March 1978, the Veteran underwent audiological 
testing.  The examiner stated that the audio "looks good" and 
diagnosed mild externa otitis left side.  Pure tone thresholds, 
in decibels, were as follows:

HERTZ


500
1000
2000
3000
4000
Right 
10
10
15
50
75
Left
10
10
15
45
85

The average pure tone air conduction threshold for the two 
frequencies was 10 decibels in both ears, and in consideration of 
three frequencies was 12 decibels in both ears.  Speech 
recognition testing revealed a speech recognition ability of 88 
percent in the right ear and 84 percent in the left ear.

In September 1980, the Veteran filed a formal claim of 
compensation for "ear trouble."  In an October 1980 rating 
decision, service connection was denied for otitis media, left, 
and otitis externa, left.

There is nothing further in the record concerning hearing loss 
until the Veteran filed his current claim for service connection 
in September 2006.  A September 2006 VA treatment record showed 
that the Veteran reported hearing loss since active duty in the 
Army as well as tinnitus.  It was noted that an audiologic 
evaluation was conducted and bilateral sensorineural hearing loss 
was diagnosed.  

In January 2007, the Veteran underwent a VA examination.  He 
reported serving two years active duty as a machine gunner and 
exposure to small weapons fire and military vehicle noise.  He 
denied any exposure to civilian and social noise exposure.  He 
admitted to being treated for ear canal infections for 
approximately 14 years.  The remainder of his otological history 
was unremarkable.  Pure tone thresholds, in decibels, were as 
follows:

HERTZ


500
1000
2000
3000
4000
Right 
25
25
70
80
90
Left
25
25
50
85
85

Speech recognition testing revealed a speech recognition ability 
of 64 percent in the right ear and 72 percent in the left ear.  
Upon puretone threshold testing, the examiner diagnosed right 
sensorineural loss, mild to profound, and left sensorineural 
hearing loss, mild to severe.  

In a May 2007 addendum, after review of the Veteran's claims 
folder and observing that the Veteran had normal hearing 
bilaterally on separation from service with no complaints of ears 
and/or hearing, the examiner opined that the Veteran's hearing 
loss was less likely as not related to military duty.

At the February 2009 Board hearing, the Veteran summarized his 
duties as a machine gunner and reiterated his claims of noise 
exposure during service due to gunfire.  He further testified 
that during service he sought treatment related to his hearing 
and that a solution was applied to his ears to clean them out.  
He also testified that he sought treatment related to his hearing 
within a year or year and a half after separation from service; 
however, the Veteran indicated that no records would be available 
for such treatment.  He concluded that he had suffered from 
hearing problems since service.  

Based on the evidence in record at that time, the Board denied 
the Veteran's claim in the April 2009 decision.  However, the 
Court vacated the Board's decision and remanded the issue per the 
JMR, which determined that the January 2007 VA examination with 
May 2007 addendum was inadequate because the examiner did not 
consider the in-service Report of Medical History that indicated 
ear trouble as well as the Veteran's lay statements concerning 
hearing problems in service that had progressed to the present.  

Importantly, subsequent to the Board decision, that same month in 
April 2009, the Veteran underwent another VA examination for 
tinnitus.  The examiner reviewed the claims file.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ


500
1000
2000
3000
4000
Right 
35
40
60
85
85
Left
30
35
80
85
90

Speech recognition testing revealed a speech recognition ability 
of 64 percent in the right ear and 68 percent in the left ear.  
The examiner diagnosed bilateral sensorineural hearing loss and 
indicated that the Veteran's tinnitus was as likely as not a 
symptom associated with the hearing loss.  The examiner opined 
that it was at least as likely as not that the Veteran's tinnitus 
was due to military noise exposure.  The examiner rationalized 
that the relationship between noise exposure and tinnitus was 
well-documented in the literature and the Veteran denied civilian 
noise exposure.  

As detailed, on audiological examinations in March 1978, January 
2007 and April 2009, testing revealed impaired hearing, per § 
3.385, as the auditory thresholds at certain frequencies were 
greater than 40 decibels in both ears, and speech discrimination 
scores were less than 94 percent in both ears.  Thus, the Board 
accepts that the medical evidence of record shows that the 
Veteran meets the requirements of 38 C.F.R. § 3.385 for bilateral 
hearing loss.  

Further, after reviewing the totality of the evidence, the Board 
finds that service connection for bilateral hearing loss is 
warranted.  Significantly, given his military occupational 
specialty as a machine gunner, the Veteran was exposed to gunfire 
noise while in service.  Further, in statements of record as well 
as at the Board hearing, the Veteran reported that he had hearing 
problems in service that have continued to the present.  Lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Although the January 2007 VA examiner found that the Veteran's 
hearing loss was not related to service, this examination has 
been found to be inadequate; and the April 2009 VA examiner 
determined that the Veteran's tinnitus was associated with his 
hearing loss; and, importantly, his tinnitus was related to noise 
exposure in service.  Given that the opinion links the Veteran's 
tinnitus, which was also determined to be a symptom of his 
hearing loss, to service, in turn, it can also be deemed as 
linking the Veteran's hearing loss to service.  Further, based on 
this opinion, the Veteran has been awarded service connection for 
tinnitus.  Although hearing loss and tinnitus are separate 
disabilities, medical treatises indicate that the cause of 
tinnitus can usually be determined by finding the cause of the 
associated hearing loss.  See, e.g., Harrison's Principles of 
Internal Medicine 178 (Anthony S. Fauci et al. eds., 14th ed. 
1998).  

In conclusion, when resolving the benefit of the doubt in favor 
of the Veteran, the Board finds that service connection for 
bilateral hearing loss disability is warranted.  See 38 U.S.C.A. 
§ 5107(b).  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 (VCAA) 
and implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency in 
view of the fact that the full benefit sought by the Veteran is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  By letter dated in October 2006, 
the Veteran was furnished notice of the manner of assigning a 
disability evaluation and an effective date.  He will have the 
opportunity to initiate an appeal from these "downstream" 
issues if he disagrees with the determinations which will be made 
by the RO in giving effect to the Board's grant of service 
connection.
  

ORDER

Service connection for bilateral hearing loss disability is 
warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


